Citation Nr: 0740387	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  02-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back condition.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This claim was previously denied by the Board in January 
2003.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), which 
subsequently vacated the Board's decision and remanded the 
claim for further development.  In October 2004, the Board 
issued a second denial of the veteran's claim, which he again 
appealed to the Court.  In an Order dated in March 2007, the 
Court vacated the October 2004 Board decision and remanded 
the claim for compliance with the initial Joint Motion for 
Remand.

The issue of entitlement to service connection for a low back 
condition on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A Board decision dated in September 1997 denied the 
veteran's claim of entitlement to service connection for a 
low back condition.

2.  Evidence submitted subsequent to the September 1997 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision denying entitlement to 
service connection for a low back condition is final.  38 
U.S.C.A. §§ 7103(a) and 7104 (West 2002 & Supp. 2007).

2.  Evidence received subsequent to the September 1997 Board 
decision is new and material and the veteran's claim of 
entitlement to service connection for a low back condition is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156 (as in effect prior to August 29, 
2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  The Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the Court 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-
called "change in outcome" test).  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge 
mandated that materiality be determined solely in accordance 
with the definition provided in 38 C.F.R. § 3.156(a).  (It is 
noted that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the veteran's claim as he filed 
his claim to reopen in May 2000.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

By decision dated in September 1997, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back condition.  Under applicable law and VA regulations, 
that decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran.  See 38 U.S.C.A. 
§ § 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 (2001).  

It is determined that since the September 1997 Board 
decision, the veteran has submitted new and material evidence 
in order to reopen his claim.  New evidence consisted of VA 
outpatient treatment records and a private medical opinion.  
The September 1997 Board decision denied the veteran's claim 
for a low back condition because there was no competent 
evidence which linked the veteran's low back pathology to his 
active duty service.

The newly submitted evidence is not cumulative or redundant.  
It has not been submitted before.  Since the evidence relates 
to a crucial question in the veteran's case, i.e., whether he 
suffers from a low back condition as a result of a disease or 
injury in service, the newly received evidence is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim, and it is determined to be 
material to the veteran's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.  


ORDER

The claim for entitlement to service connection for a low 
back condition is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

At the outset, the Board notes that the veteran has not been 
provided with sufficient notice of VA's duties to notify and 
assist, compliant with current case law.  During the pendency 
of this appeal, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the Veterans Claims 
Assistance Act (VCAA) notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with sufficient 
notice under the VCAA nor was he provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  The RO should also take this 
opportunity to provide complete notice.


The Board also notes that the veteran does not require notice 
compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
the Board has reopened his claim.

The RO/AMC must also obtain any outstanding VA Medical Center 
(VAMC) treatment records available from March 2004 to the 
present.

After these actions have been accomplished, the veteran 
should be scheduled for a VA spine examination.  As the Court 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  Due to the 
inconsistent medical opinions and the missing treatment 
records from 2004 to the present, the veteran's claim must be 
remanded for another VA examination.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) for the following:

1.  The RO/AMC must send the veteran 
complete VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO/AMC must obtain any 
outstanding treatment records from the 
VAMC in Milwaukee, Wisconsin from March 
2004 to the present.  


3.  After the VA medical records have 
been  obtained, to the extent available, 
the veteran should be scheduled for a new 
VA spine examination.  The examiner 
should review the veteran's claims 
folders in conjunction with the 
examination and so state in the 
examination report.  The examiner should 
state any diagnoses found and determine 
the nature and etiology of each.  
Specifically, the examiner should state 
whether the veteran's current low back 
condition is the result of a disease or 
injury in service.  A complete rationale 
must be provided for all opinions 
expressed.  The examiner should 
specifically address the veteran's 
employment after his discharge from 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


